We have re-examined this case and find no reason to disturb our former opinion and decree.
(1) It is immaterial that defendant was in moral good faith in believing himself entitled to the land under the oral abandonment thereof to him by his uncle, the ancestor of these plaintiffs. Articles 3451, 3453, R.C.C. (formerly 3414, 3416) must be read in connection with articles 503, 502, R.C.C. (formerly 495, 494). There is no difference between a "possessor in good faith" and a "bona fide" possessor. And there can be no bona fide possessor except one who possesses under a title translative of property and not defective on its face. Gibson v. Hutchins, *Page 759
12 La. Ann. 545, 68 Am. Dec. 772; Brashear v. Dwight, 10 La. Ann. 645.
(2) It is also immaterial that the purchaser from the defendant of the oil rights on the premises made no use of his acquisition. The fact remains that defendant sold the oil rights, of which he owned only one-half, the other half belonging to plaintiffs, and that defendant alone received the entire price. Of course, he owes plaintiffs their share of the price. Fellows  Co. v. Frelson  Co., 6 La. Ann. 477; Devot  Co. v. Marx, 19 La. Ann. 491; Normand v. Edwards, 23 La. Ann. 142; Gaty, McCune  Co. v. Babers, 32 La. Ann. 1091.
(3) As to the prescription applicable to the claim for the price of timber cut and sold by the defendant, the case of Davis v. Ruddock Orleans Cypress Co., 132 La. 985, 62 So. 114, is not applicable; but this case falls under the rule in Satcher v. Radesich, 153 La. 470, 96 So. 35, wherein it is shown that the decision in the Ruddock Orleans Cypress Case is not in conflict with the long line of jurisprudence relied on in the Radesich Case and in this, but was based on the circumstances of that case, which were absent in the Radesich Case and are also absent here.
For the reasons assigned, it is now ordered that our former decree be reinstated and be made the final judgment of the court.